The prosecution originated in the justice of the peace court, in which court defendant was convicted, from which conviction defendant appealed to the circuit court.
The record discloses no statement of the case by the solicitor, or a waiver of the same as is required by section 3843, Code 1923. In the absence of this statement, or a waiver thereof, the circuit court was without jurisdiction to proceed, and the judgment must be reversed and the cause remanded. Owens v. State, 19 Ala. App. 573, 99 So. 155.
Reversed and remanded.